DETAILED ACTION
	The following action is in response to application 16/609,383 filed on October 29, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how claim 20 is further limiting to the system of claim 16, since claim 16 already requires all the limitations of claim 20.  The claim will be treated as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sujan ‘672.  With regard to claim 16, Sujan teaches a system, comprising: a controller communicably and operatively coupled to (i) a genset including an engine 102 and a first motor-generator 106, (ii) an energy storage device 116 structured to store energy, and (iii) a second motor-generator 104 electrically coupled to the genset and the energy storage device, the controller structured to: receive information regarding a state of charge SOC and a state of health SOH of the energy storage device; receive an indication of a torque demand (paragraph 99); determine a first torque output of the genset based on the torque demand, the SOC of the energy storage device, and the SOH of the energy storage device; operate the genset at a first setpoint to provide the first torque output and to generate an amount of energy (charging); and operate the second motor-generator at a second setpoint to provide a second torque output to meet the torque demand (Fig. 17).  With regard to claim 20, Sujan teaches the system, further comprising at least one of the engine 102, the first motor-generator, the second motor-generator, and the energy storage device.




Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the apparatus as claimed, and particularly including a hybrid management circuit structured to: determine a first torque output for a genset based on the torque demand and the SOC of the energy storage device, the genset including an engine and a first motor-generator; determine a SOH adjustment factor based on the SOH of the energy storage device; determine an adjusted torque output for the genset based on the SOH adjustment factor and the first torque output; operate the genset at a first setpoint to provide the adjusted torque output and to generate an amount of energy, and including the remaining structure and controls of claims 1 and 10.  The present invention also particularly includes the system, wherein the controller is further structured to apply a SOH adjustment factor to the first torque output to maintain the SOH of the energy storage device at, near, or above a predefined SOH trajectory for the energy storage device, and including the remaining structure and controls of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frank ‘043 has been cited to show an engine 102, first motor-generator 106, second motor-generator 110, battery 114, wherein the SOC and SOH are factored into a torque efficiency Fig. 4A so that a demanded torque is achieved 454.
Endo ‘893 has been cited to show an engine 22, first motor-generator MG1, second motor-generator M2, and battery, wherein a SOC and state of health (Tb) of the battery are input; a torque demand Tr*, and a fist torque output for the first genset (engine and first MG) Te* + Tm1* as well as a second torque output for the second MG Tm2* are controlled to achieve the demanded torque. 
FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.

Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



January 13, 2022